Citation Nr: 1428047	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968 which service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In this regard, he Board notes that while the issue initially adjudicated by the RO was limited to a claim of service connection for ischemic heart disease, in its June 2014 Brief the Veteran's representative asked that his claim be expanded to include all possible heart disorders.  Therefore, the Board has recharacterized this claim as it appears on the first page of this Remand.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative claim that the Veteran's current heart disorders are due to the appellant's military service, including his presumptive exposure to herbicide agents due to his service in the Republic of Vietnam.

In this regard, the Veteran DD 214 does in fact show that he served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Veteran is presumed to have exposure to herbicide agents.  Id.  Moreover, the post-service record documents the Veteran's complaints and treatment for heart disorders variously diagnosed as, among other things, dilated cardiomyopathy, alcoholic cardiomyopathy, chronic ventricular ectopy, and sinus node dysfunction.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

Given the in-service injury (i.e., exposure to herbicide agents) and the current heart disorders, the Board finds that the appeal needs to be remanded to provide the Veteran with a VA examination to obtain a medical opinion as to the relationship, if any, between the Veteran's post-service heart disorders and his military service, including his presumptive exposure to herbicide agents during this service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record shows that the Veteran's receives ongoing treatment from the Fayetteville and Mount Vernon VA Medical Centers.  However, his post-October 2011 treatment records are not in the claims file.  Therefore, while the appeal is in Remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's post-October 2011 treatment records from the Fayetteville and Mount Vernon VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Ask the Veteran to provide statements from others who have firsthand knowledge of the observable symptoms of his heart disorders in and since service.  Provide him a reasonable time to obtain these statements.

3.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to obtain an opinion as to the onset and/or etiology of his heart disorders.  The claims file should be provided to the examiner in connection with the examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) Please identify all heart disorders. 

(b) As to each heart disorder, please opine as to whether is it at least as likely as not related to or had its onset in service, including his presumed exposure to herbicide agents during his service in the Republic of Vietnam.  

(c) Please opine as to whether any heart disorder found to be present was caused or aggravated by the Veteran's service-connected PTSD.

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms.  

If the examiner cannot provide either of the requested opinions, he must explain why.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

